COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-13-00274-CV


FIVE CROWN HOLDINGS LLC,                                         APPELLANT
SERIES 1

                                        V.

MANSFIELD INDEPENDENT                                             APPELLEE
SCHOOL DISTRICT


                                    ------------

         FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

            MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

     On August 22, 2013, we notified appellant for the second time that only a

licensed attorney may appear and represent a corporation. 2 We stated that we

would dismiss this appeal for prosecution unless, by Monday, September 23,




     1
      See Tex. R. App. P. 47.4.
     2
       Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d
455, 456 (Tex. 1996).
2013, a licensed attorney filed a notice of appearance with this court. 3    We

granted extensions of time on September 27, 2013, October 29, 2013, and

December 13, 2013 to allow Appellant to obtain counsel. In our December 13,

2013 order granting an extension, we stated, “A notice of appearance must be

filed on or before Monday, December 23, 2013. NO FURTHER EXTENSIONS

WILL BE GRANTED.”

      On December 23, 2013, Appellant filed a fourth motion for an extension of

time to obtain counsel. That motion is DENIED.

      Because, despite our directive, no licensed attorney has filed a notice of

appearance in this case since the notice of appeal was filed more than six

months ago, we dismiss this appeal for want of prosecution. 4 Appellant shall pay

all costs of this appeal, for which let execution issue.


                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: February 20, 2014




      3
       See Tex. R. App. P. 42.3(b)–(c).
      4
       See Tex. R. App. P. 42.3(b)–(c), 43.2(f).


                                      2